ADAMS, Justice.
In light of the prosecution’s misrepresentations regarding the lost evidence, we conclude that the denial of the defendant’s motion to set aside his guilty plea constituted a manifest injustice. See Rule 14.4(e), Alabama Rules of Criminal Procedure. The judgment of the Court of Criminal Appeals is hereby reversed and the case is remanded with instructions that the defendant be allowed to withdraw his guilty plea.
REVERSED AND REMANDED.
HORNSBY, C.J., and SHORES, HOUSTON and INGRAM, JJ., concur.